Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Cancel Claim 9.

In line 1 of Claim 10, delete “9” and insert thereof –7--.

In line 2 of Claim 10, delete the grammatical article “the” that is immediately prior to the term “perforations”.

Authorization for this examiner’s amendment was given in interview(s) with Attorney Haberman at 301-424-3640 on 2/22/21 and on 2/25/21.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 13-17, directed to a footwear article, non-elected without traverse.  Accordingly, claims 13-17 have been cancelled.

Allowable Subject Matter

Claims 1, 3-8, 10-12, 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

While US Patent 2,622,052 (Chandler) teaches a method forming an upper for an article of footwear comprising: 
compression molding a layer of fabric to form a fabric laminate defining a rearfoot portion or forefoot portion of the upper (col. 4 line 50 - col. 5 line 35: "The perforations may be formed by means of any usual types of perforating or clicking machine or they may, if desired, be produced by hand with the aid of punches, dies, or other tools"); 
cutting a plurality of holes through one or more of the multiple layers of the fabric laminate with a cutting apparatus (col. 5 lines 16-35); and 


And while US Patent Application Publication 2013/0303041 A1 (Kim) and US Patent Application Publication 2017/0273405 A1 (Kilgore) teach it is known in the conventional art to incorporate multiple layers of fabric, wherein the multiple layers can specifically comprise an interior textile layer, an intermediate foam layer, and an exterior textile layer, within the fabric laminate of a conventional shoe upper (Kim: 6, 8, and 10 in Fig. 2; paragraphs 0021, 0034-0035 and 0041; Kilgore: paragraph 0099);

The newly-added limitation(s) “compression molding multiple layers of fabric with heat and pressure that softens one or more of the multiple layers of fabric to cause the multiple layers of fabric to adhere together and form a fabric laminate defining a rearfoot portion or forefoot portion of the upper, the multiple layers of fabric including an interior textile layer, an intermediate foam layer, and an exterior textile layer” prior to the cutting of the plurality of holes appears to distinguish over the teaching(s) of Chandler in view of Kim and Kilgore.  There does not appear to be sufficient motivation to heat, soften and adhere multiple layers of fabric in Chandler specifically prior to the cutting step.
Further, regarding the formation(s) of the uppers of Kim and Kilgore: Kim and Kilgore do not specifically teach first compression-molding followed by aperture punching.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI H WU whose telephone number is (571)270-7666.  The examiner can normally be reached on Mon.-Fri. (8am - 12 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8666.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKI H WU/Examiner, Art Unit 1745 
                                                                                                                                                                                                          /PHILIP C TUCKER/   Supervisory Patent Examiner, Art Unit 1745